Citation Nr: 0320642	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On February 25, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Please prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available information which 
might corroborate the veteran's alleged in-service 
stressors.  The veteran served in the Air Force in 
Texas and in Germany from October 1965 to October 
1966.  His Air Force service number was  [redacted]
.  
His units of assignment were the 3702nd Basic Military 
Training Squadron, Lackland Air Force Base, Texas, 
from October 7, 1965, to November 27, 1965; the 3337th 
School Squadron, Amarillo Air Force Base, Texas, from 
November 27, 1965, to April 8, 1966; the 2874th GEEIA 
Squadron, Ramstein Air Force Base, Germany, from 
April 8, 1966, to October 26, 1966.  A summary of the 
alleged stressful events/experiences provided by the 
veteran in statements dated September 27, 1999, and 
August 16, 2000, is as follows:
(a)	Anti-Semitic remarks made by fellow 
servicemen, including a serviceman named 
Zalinowski who was the veteran's roommate, during 
basic training at Lackland Air Force Base.
(b)	Anti-Semitic remarks made by a drill sergeant 
during basic training at Lackland Air Force Base.
(c)	Anti-Semitic remarks made by servicemen named 
 [redacted]
,  [redacted]
, and  [redacted]
, and the 
veteran's duty sergeant while assigned to the 
2874th GEEIA Squadron, Ramstein Air Force Base, 
Germany.
(d)	The painting of swastikas on coffee cups used 
by the veteran and other servicemen while assigned 
to the 2874th GEEIA Squadron, Ramstein Air Force 
Base, Germany.  
(e)	Admitting that he had lied about his alleged 
homosexuality to his Air Force superiors in order 
to obtain a discharge from service and escape the 
anti-Semitic environment that prevailed in the 
2874th GEEIA Squadron, Ramstein Air Force Base, 
Germany.
2.	After associating with the claims file all 
information and evidence obtained in connection with 
the above development (or after efforts to obtain the 
same have been exhausted), make arrangements with the 
appropriate VA medical facility(ies) for the veteran 
to be afforded the following examination:  a 
psychiatric examination to show the nature, extent, 
and etiology of the veteran's current psychiatric 
disorder, to include PTSD (if diagnosed).  Request 
that this examination specifically include all 
standard studies and tests to determine the extent of 
the veteran's current psychiatric disorder, to 
include PTSD (if diagnosed).  If PTSD is diagnosed, 
the examiner(s) should clearly indicate what 
stressors are related to the disorder, and it is 
requested that any information provided by USASCRUR 
be reviewed.  The examiner(s) also should be 
requested comment on evidence specific to PTSD that 
is already of record (to include the VA psychiatric 
examination of March 1990).  Send the claims folder 
to the examiner(s) for review.  Based on a review of 
the veteran's claims folder, to include all of the 
veteran's service medical records and private medical 
records, and based on the results of the veteran's 
psychiatric examination, the examiner(s) should be 
asked to address the following questions: whether it 
is as least as likely as not that the veteran's 
psychiatric disorder, to include PTSD (if diagnosed), 
was caused by or had its onset during the veteran's 
period of military service or whether the veteran's 
psychiatric disorder, to include PTSD (if diagnosed), 
had its onset within one year of his separation from 
service?  The rationale for any opinion expressed 
should be included in the examination report.

3.  After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  If any benefit sought on appeal 
remains denied, the appellant and representative, if 
any, should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




